Citation Nr: 0319341	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for post gastrectomy 
syndrome with psychophysiologic gastrointestinal reaction, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from December 1948 to June 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

In December 2002, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

While the RO adjudicated the claim for service connection for 
bilateral hearing loss on a direct basis, the Board notes 
that this issue has previously been denied and, as such, the 
issue is as listed on the title page.  This issue is further 
addressed in the Remand discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to an 
increased rating for post gastrectomy syndrome with 
psychophysiologic gastrointestinal reaction, currently 
evaluated as 40 percent disabling and entitlement to an 
increased (compensable) rating for hepatitis has been 
obtained.

2.  The veteran's postgastrectomy syndrome is manifested by 
complaints of vomiting and diarrhea, with modified diet.  The 
veteran uses extra pillows and bricks under his bed to cope 
with his symptoms.  There is no showing of severe 
postgastrectomy syndrome, including no showing of weight loss 
with malnutrition and anemia.

3.  There is no showing of clinical evidence of hepatitis or 
symptomatology related to hepatitis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post gastrectomy syndrome with psychophysiologic 
gastrointestinal reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7308 (2002).

2.  The criteria have not been met for a compensable rating 
for hepatitis.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, and Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7345, 7354 (as in 
effect prior to and from July 2, 2001, as applicable).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to an increased rating for post 
gastrectomy syndrome with psychophysiologic gastrointestinal 
reaction, currently evaluated as 40 percent disabling and 
entitlement to an increased (compensable) rating for 
hepatitis.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to these 
issues.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed, a VA 
examination has been provided, a Board hearing has been held, 
and there has been a rating decision and a statement of the 
case sent to the veteran.  There is no indication that there 
is additional information on file that would lead to a 
different outcome in these claims.  All pertinent notice has 
been provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through the Board hearing, letters, the 
statement of the case, and supplemental statements of the 
case, has been notified as to evidence and information 
necessary to substantiate the claims.  The discussions in the 
rating decision, the statement of the case, supplemental 
statements of the case, and the letters sent to the veteran 
informed him of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA, and by § 3.159(b), as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).
 
The evidence in this case includes that on a VA examination 
in June 2001, the veteran reported that his stomach bothered 
him and that he had reflux.  He reported that his stomach 
would "back up" on him.  He stated he used two bricks under 
his bed to elevate it and used three pillows.  He reported 
fatigue.  The veteran's history was removal of 85% of his 
stomach that was a Billroth I and a diagnosis of peptic ulcer 
disease in 1956 and hiatal hernia diagnosed in November 1998.  
Hepatitis panel test was all negative with antibodies to A, 
B, and C also negative.  He did have elevated indirect and 
direct total bilirubin back into 1999.  A CT scan of the 
abdomen from 1990 showed a small hepatic cyst.  The veteran 
reported vomiting and hematemesis but none recently.  He 
reported episodes of abdominal pain.  His weight was stable.  
He reported a history of intermittent constipation, diarrhea, 
and fatigue and a history of anxiety.  He denied alcohol use 
or abuse and none in years.  

On exam, the veteran' s weight was 160 pounds.  There was a 
seven inch midline scar that was hypopigmented and no keloid 
formation.  Bowel sounds were active in all quadrants.  The 
abdomen was tender with even light touch.  The examiner was 
not sure if there was an anxiety issue because after he was 
touched, the veteran settled down but, initially, just having 
the stethoscope placed on him caused him to jump.  The 
laboratory data showed that ALT, AST, and hepatitis profile 
were all normal.  He had an elevated bilirubin.  Albumin, 
ALT, and SGOT were all normal.  A hepatitis panel was 
negative.  A CT of the abdomen was normal.  An upper GI from 
1998 was small sliding hiatal hernia without evidence of 
reflux.  The diagnosis was subjective history of treatment 
for hepatitis while on active duty, but a hepatitis panel for 
evidence of antibodies was all negative; a history of 
gastrointestinal bleed with Billroth I secondary to peptic 
ulcer disease with intermittent abdominal pain, treated with 
a PPI; status post cholecystectomy, stable; gastroesophageal 
reflux and hiatal hernia, treated with PPI and modifications 
to his bed.

It is noted that on VA examination in October 1997, the 
veteran weighed 159 pounds.  He reported that his usual 
weight was 170 pounds and in August 1997, he weighed 162 
pounds.

At the Board hearing in December 2002, the veteran reported 
that he was very weak and felt that he had no energy; he was 
unable to mow his lawn.  He was not on any medication for 
hepatitis.  He received a B12 shot every month.  As to his 
stomach, he reported that he slept on three pillows and had 
two bricks under his bed.  He felt that he would vomit and 
that his stomach would back up.  It would feel as though it 
would choke him.  He was on medication and there were foods 
he could not eat.  He could only eat small meals with a few 
bites, or it would come back on him.  He had never been told 
that he was anemic.  He reported that his weight fluctuated, 
that he would lose a few pounds and then gain a few pounds; 
he reported that he probably weighed about 10 pounds less 
than three years ago.  He reported diarrhea every day.  

The veteran has reported treatment at the VA Medical Centers 
in Montgomery, Alabama and Birmingham, Alabama.  In the 
rating action and Statement of the Case in this claim, the RO 
noted that there was no showing of treatment at the VA 
Medical Center in Birmingham, Alabama and the treatment 
records from Montgomery, Alabama VA Medical Center were 
obtained, but consisted only of the report of an audiological 
evaluation.  At the December 2002 Board hearing, the veteran 
reported he was seen every two to three months, for the same 
symptoms that he was complaining of at the hearing.  
Therefore, there is no showing that there are any additional 
treatment records that should or could be obtained in this 
case.


Post gastrectomy syndrome

The veteran is currently assigned a 40 percent evaluation for 
his service connected post gastrectomy syndrome with 
psychophysiologic gastrointestinal reaction under Diagnostic 
Code 7308 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, for postgastrectomy syndrome.  Under this rating 
code, a 60 percent evaluation is warranted for severe 
postgastrectomy syndrome; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent evaluation is warranted for moderate postgastrectomy 
syndrome; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114.

The evidence shows that an evaluation higher than the 
currently assigned 40 percent is not warranted for the 
veteran's service connected postgastrectomy syndrome.  As 
noted above, the veteran has complaints of vomiting and 
diarrhea, and his stomach "backing up" on him, for which he 
watched his diet.  He reported not having anemia.  On 
examination, the veteran's weight was stable, he had 
abdominal pain, and was treated with modifications to his 
bed.  It is noted that the veteran's weight on examination in 
June 2001 was 160 pounds.  In October 1997 he weighed 159 
pounds, and it was reported that in August 1997, he weighed 
162 pounds.  The evidence therefore shows that the criteria 
for a 60 percent evaluation for postgastrectomy syndrome have 
not been met, as there is no showing of severe symptoms, with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  

In summary, it is the conclusion of the Board that the 
symptomatology related to the service connected post 
gastrectomy syndrome does not provide for a higher rating and 
as such, the higher rating is not assigned.  The evidence is 
not so evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.




Hepatitis

The veteran is currently assigned a noncompensable rating for 
his service connected hepatitis under Diagnostic Code 7345 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  

The regulations pertaining to rating hepatitis were revised 
effective July 2, 2001.  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board has reviewed the facts of the 
veteran's case in light of the original and revised 
regulations.  In this case, the veteran has not been provided 
the "new" regulations for hepatitis; however, as further 
discussed below, the veteran's hepatitis is currently 
nonsymptomatic.  Therefore, the revision, as it pertains 
specifically to the veteran in this case is not significant, 
and there is no prejudice to the veteran for not having been 
provided the revised regulations.

The "old" Diagnostic Code 7345 for hepatitis, infectious, 
as in effect prior to July 2, 2001, are set forth below:

With marked liver damage manifest by 
liver function test and marked 
gastrointestinal symptoms, or with 
episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy.....100
With moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance of lesser degree and 
frequency but necessitating dietary 
restriction or other therapeutic 
measures......60
Minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and 
frequency but necessitating dietary 
restriction or other therapeutic 
measures......30
Demonstrable liver damage with mild 
gastrointestinal disturbance...10
Healed, nonsymptomatic.....0

38 C.F.R. Part 4, Diagnostic Code 7345 (2000). 

The "new" regulations pertaining to hepatitis include that 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C and Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

Diagnostic Code 7345, for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C):

Near-constant debilitating symptoms (such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain)....100
Daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the last 12-month period, but not 
occurring constantly.....60
Daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period.....40
Daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
two weeks, but less than four weeks, 
during the past 12-month period.....20
Intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period........10
Nonsymptomatic......0
NOTE (1):  Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but 
do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae.  
(See § 4.14.).
NOTE (2):  For purposes of evaluating 
conditions under diagnostic code 7345, 
"incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.
NOTE (3):  Hepatitis B infection must be 
confirmed by serologic testing in order 
to evaluate it under diagnostic code 
7345.

38 C.F.R. Part 4, Diagnostic Code 7345 (2002).

Diagnostic Code 7354, for hepatitis C (or non-A, non-B 
hepatitis):

With serologic evidence of hepatitis C 
infection and the following signs and 
symptoms due to hepatitis C infection:
Near constant debilitating symptoms (such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia and right upper 
quadrant pain)....100
Daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly.....60
Daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period........40
Daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
two weeks, but less than four weeks, 
during the past 12-month period......20
Intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period......10
Nonsymptomatic.........0
NOTE (1):  Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but 
do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae.  
(See § 4.14.).
NOTE (2):  For purposes of evaluating 
conditions under diagnostic code 7354, 
"incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.

38 C.F.R. Part 4, Diagnostic Code 7354 (2002).

The record does not support the veteran's claim for a 
compensable rating for hepatitis, under either the old or new 
criteria for evaluating the service connected disability, as 
the competent evidence shows that the veteran's hepatitis is 
currently nonsymptomatic, as reported on VA examination in 
June 2001 with a diagnosis of subjective history of treatment 
for hepatitis while on active duty; however a hepatitis panel 
for evidence of antibodies was all negative.  As such, a 
compensable evaluation is not warranted.  The preponderance 
of the evidence establishes that the criteria for an 
increased rating are not met.  The veteran's gastrointestinal 
symptoms are not shown by the competent evidence to be 
related to hepatitis.  In summary, it is the conclusion of 
the Board that as there is no symptomatology related to the 
service connected hepatitis, the higher rating is not 
assignable.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for post gastrectomy 
syndrome with psychophysiologic gastrointestinal reaction, 
currently evaluated as 40 percent disabling is denied.

Entitlement to an increased (compensable) rating for 
hepatitis is denied.


REMAND

In this case, it is noted that service connection for 
bilateral hearing loss was denied by the RO in a letter to 
the veteran in May 1979.  In the current appeal, the RO has 
not indicated whether it was a reopened claim; however the 
issue was addressed by the RO as entitlement to service 
connection for bilateral hearing loss.  Therefore, it is 
unclear whether the RO considered the current claim to be a 
reopened claim and whether new and material evidence was 
considered to be submitted.  If this was the case, the RO 
should indicate what evidence was considered to be new and 
material.  Further, in this regard, it is noted that the 
veteran has not been provided the laws and regulations 
regarding new and material evidence.  Under the circumstances 
of this case, the Board is of the opinion that further 
development is necessary in order to ensure full compliance 
with the requirements of due process of law.

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, (38 U.S.C.A. 
§ 5103A (West 2002)) which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide VA examinations, where such examinations 
may substantiate entitlement to the benefit sought.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  On Remand, the RO must assure that the provisions 
of this new Act and implementing VA regulations are complied 
with to the extent they apply to the instant issue.

Accordingly, this case is REMANDED for the following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001), as 
well as the implementing VA regulations, 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should reevaluate whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for bilateral hearing loss.  
The appropriate current criteria should 
be used in discussing the new and 
material issue.  38 C.F.R. § 3.156(a) 
(2001).  All development in accordance 
with the new laws regarding the duty to 
assist should be provided.  This should 
include notification to the veteran that 
he submit new and material medical 
evidence that current bilateral hearing 
loss is related to his service, and 
should also include obtaining treatment 
records from the VA Medical Center in 
Birmingham, Alabama, since 1952, as at 
the Board hearing in December 2002, the 
veteran reported a VA doctor told him 
that his hearing loss was related to 
noise exposure in service.

3.   If it is determined that new and 
material evidence has been submitted to 
reopen the claim for service connection 
for bilateral hearing loss, the evidence 
that is considered to be new and material 
should be specified and appropriate 
development should be provided, including 
obtaining any treatment records of the 
veteran, and obtaining a medical opinion 
regarding whether the veteran's current 
hearing loss is the type that would be 
attributable to noise exposure, to 
advancing age, or due to other events or 
causes.  The examiner should opine 
whether the veteran's current bilateral 
hearing loss had its onset in or is 
otherwise related to the veteran's 
service.  

4.  Thereafter, the veteran's claim 
should be reevaluated.  If a decision 
remains adverse to the veteran, he should 
be issued a supplemental statement of the 
case.  This should include a discussion 
of all evidence received since the last 
statement of the case was issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



